Citation Nr: 1211822	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-38 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1973 to May 1977.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issue of entitlement to pension benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain an audiological evaluation.

Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Not only must the medical opinion clearly consider direct service connection, it must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, a May 2007 VA examination was conducted.  A diagnosis of tinnitus was provided.  The examiner found that the Veteran's bilateral tinnitus was unrelated to service, noting that the Veteran had several other disabilities that were known to cause tinnitus, including chronic lower back pain, cervical disc degeneration, tempromandibular joint disorder, allergic rhinitis, hypertension, affective psychosis, and depressive disorder.  It is unclear how most of these disabilities would cause tinnitus and the examiner provided no other supporting rationale for this conclusion.  Accordingly, remand is required to obtain another examination.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate VA examination to determine the etiology of the bilateral tinnitus.  This examination must be conducted by an audiologist other than the one who performed the August 2007 examination.  All pertinent symptomatology and findings must be reported in detail.  All testing, to include an audiogram, must be performed.  The Veteran's entire claims file and this remand must be made available and reviewed by an appropriate VA examiner.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner is reminded that VA law and regulation does not preclude service connection for post-service tinnitus where hearing was within normal limits at the time of separation from service.  It is requested that the examiner record a detailed history of in-service and post-service noise exposure.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any current bilateral tinnitus is related to the Veteran's period of military service, or to any incident therein, to include as due to noise exposure.  The examiner must address the Veteran's in-service and post-service noise exposure, as well as the August 2007 examination.

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



